Van Brunt, P. J.
In the cases of disputed claims against an estate which are referred under the statutes, it was held in the case of Denise v. Denise, 110 N. Y. 568, 18 N. E. Rep. 368, that these proceedings were governed by the Revised Statutes, and their provisions controlled the question of costs. Therefore, where a claimant is entitled to costs in these proceedings, it is the costs referred to in the Revised Statutes, and not costs as mentioned in the Code. Costs under the Revised Statutes were the disbursements, and not necessarily the allowances provided for in the fee-bill in respect to actions. The order appealed from seems to contemplate the allowance of costs as taxable *510under the Code. This was error, and the order should .be modified in this respect. The cases of Hopkins v. Lott, 111 N. Y. 579, 19 N. E. Rep. 273, and Hauxhurst v. Ritch, 119 N. Y. 621, 23 N. E. Rep. 176, in no respect modify Denise v. Denise. The order appealed from should be modified by striking therefrom the words “taxable costs,” and as modified affirmed. All concur.